DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this Application after final rejection.  Since this Application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submissions filed on 12/21/2020 and 1/27/2021 have been entered.

Formal Matters
Applicant’s amendment and response filed 12/21/2020, which amended claim 1 and cancelled claims 7, 8, 16, 17, 22 and 24, has been entered.  Claims 1, 2, 4, 5, 12, 14, 15, 18, 20, 21 and 23 are pending.  Claims 3, 6, 9-11, 13 and 19 were previously cancelled.  Claims 1, 2, 4, 5, 12, 14, 15, 18, 20, 21 and 23 are being examined on the merits.  References not included with this Office Action can be found in a prior Action.

Claim Rejections - Withdrawn
The rejection of claims 1, 2, 4, 5, 7, 8, 12, 14-16, 18 and 20 under 35 U.S.C. § 103(a) as being unpatentable over Kim (FEMS Microbiology Letters, Vol. 234, pp. 177-183; 3/30/2004), taken in view of Lam (U.S. Patent No. 5,496,547; 1996), Anderson (U.S. Patent No. 6,074,638; 2000) and Beydon et al. (Journal of Biomolecular Screening, Vol. 5, No. 1; pp.13-21; 2000), has been withdrawn in view of Applicant’s claim amendments, 
The rejection of claim 17 under 35 U.S.C. § 103(a) as being unpatentable over Kim, Lam, Anderson and Beydon, as applied to claims 1, 2, 4, 5, 7, 8, 12, 14-16, 18 and 20, taken in view of Berquist et al. (Extremophiles, Vol. 13, pp. 389-401; 3/20/2009), has been withdrawn in view of the cancellation of this claim.
The rejection of claims 1, 2, 4, 5, 7, 8, 12, 14-16, 18 and 20 under 35 U.S.C. § 103(a) as being unpatentable over Kim, taken in view of Lam, Anderson, Beydon and Bettiol, W. (World Journal of Microbiology and Biotechnology, Vol. 12, pp. 505-510; 1996), has been withdrawn in view of Applicant’s claim amendments, which incorporated the subject matter of claims 8, 16 and 17 (now cancelled) into claim 1.  The teachings of Kim, Lam, Anderson, Beydon and Bettiol do not teach the limitations of claim 17 concerning sorting isolated cultures of microorganisms via a flow cytometric cell sorting technique.
The rejection of claims 1, 2, 4, 5, 7, 8, 12, 14-16, 18 and 20 under 35 U.S.C. § 103(a) as being unpatentable over Kim, taken in view of Lam, Anderson, Beydon and Kasselaki et al. (European Journal of Plant Pathology, Vol. 115, pp 263-267; 2006), has been withdrawn in view of Applicant’s claim amendments, which incorporated the subject matter of claims 8, 16 and 17 (now cancelled) into claim 1.  The teachings of Kim, Lam, Anderson, Beydon and Kasselaki do not teach the limitations of claim 17 concerning sorting isolated cultures of microorganisms via a flow cytometric cell sorting technique.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. § 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were 

Claims 1, 2, 4, 5, 12, 14, 15, 18 and 20 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Kim et al. (FEMS Microbiology Letters, Vol. 234, pp. 177-183; electronically available 3/30/2004; cited in the IDS dated 6/19/2012), taken in view of Lam et al. (U.S. Patent No. 5,496,547; 1996), Anderson et al. (U.S. Patent No. 6,074,638; 2000), Beydon et al. (Journal of Biomolecular Screening, Vol. 5, No. 1; pp.13-21; 2000) and Berquist et al. (Extremophiles, Vol. 13, pp. 389-401; electronically available 3/20/2009; cited in the IDS dated 4/24/2014).  This rejection is new in view of Applicant’s claim amendments.
Regarding claim 1, Kim teaches a method of selecting a microorganism having antagonistic activity against a plant pathogen.  Kim teaches that Colletotrichum lagenarium, Fusarium graminearum, Didymella bryoniae, Colletotrichum gloeosporioides, Pythium ultimum, Phytophthora capsici and Monosporascus cannonballus (i.e., a plant pathogen that is a fungus instantly claimed) were incubated and maintained on potato dextrose agar (PDA) (page 178, column 1, paragraph 2).  Kim teaches a multitest platform screening and identification assay of antagonistic bacteria against a pathogenic plant pathogen, where antagonistic activity of bacterial isolates against Colletotrichum lagenarium (a plant pathogen fungus) was measured (page 178, column 2, paragraph 2).  
 Fusarium graminearum and Colletotrichum lagenarium; page 178, column 2, paragraph 3, to page 179, column 2, paragraph 3; i.e., the microorganism is an antagonist to Fusarium graminearum).  
Regarding claims 1, 2, 4 and 5, Kim teaches that soil samples (plurality of microbial samples from a natural environment; over 250 bacteria isolated from soil; a mixture of two or more isolated microorganisms) were suspended in PBS and then serially diluted (a plurality of samples tested; page 178, column 2, paragraph 2; page 179, column 2, paragraph 2).  
Regarding claims 1 and 14, Kim teaches that the diluted samples were incubated on LB agar for 1 day and the bacterial antagonistic isolates (sorting the microbial samples into single cells or sub-populations of cells; i.e., isolated cultures of microorganisms) were obtained (page 178, column 2, paragraph 2; i.e., isolated cultures of microorganisms derived from natural environments).  The plant pathogen Colletotrichum lagenarium (i.e., plant pathogen fungus) was inoculated on both sides of PDA plates (separate compartment, a petri dish, capable as acting as a receptacle and on a solid medium) and then incubated for 2 days.  
Kim teaches that the isolated bacterial isolates (i.e., isolated cultures of microorganisms derived from natural environments) were streaked in the center 60 mm away from the fungus (i.e., the plant pathogen comprises cells as a layer on the surface of the solid medium; co-culture of the isolate and pathogen; page 178, column 2, paragraph 2).

Regarding claim 18, Kim teaches that to identify the bacterial strain, gram staining, a catalase test, morphology and carbon source utilization patterns were assayed (taxonomic classification; page 178, column 2, paragraph 2).  The selected antagonistic bacterial strain was identified according to the methods described in standard reference manuals (taxonomic classification; page 178, column 2, paragraph 2). 
Regarding claim 1, although Kim teaches one version of an assay format to screen microorganisms having antagonistic acidity against a plant pathogen, Kim does not explicitly teach the assay format where plant pathogens comprised on a solid medium are in simultaneous direct physical contact with the microbial sample to cause direct interaction between the microbial sample and plant pathogen.
Further, regarding claims 1 and 12, Kim does not explicitly teach that the multitest platform comprises at least 3 compartments, and that the compartments differ from other compartments by comprising a population of a different pathogens.
Additionally with regard to claim 1, Kim does not teach that the method further comprises sorting each of the microbial samples to single cells or sub-populations of cells using a flow cytometry cell sorting technique.
Pseudomonas which have improved biocontrol properties and are effective against plant pathogenic fungi (column 1, lines 5-8).  Lam also teaches that a library of approximately 10,000 different Pseudomonas mutants (microbial samples) were generated and tested for their ability to inhibit growth of the fungus Neurospora in vitro (column 2, lines 61-64; i.e., isolated cultures of microorganisms).  Mutants were isolated which produced antifungal clearing zones which were distinctive from wild-type (column 2, lines 64-66; i.e., isolated cultures of microorganisms).  
Lam further teaches a method for the isolation of novel biocontrol strains comprising the steps of creating a library of Pseudomonas mutant strains, testing the mutants for their ability to inhibit the growth of a test fungus such as Neurospora in vitro, comparing the zones of clearing in the test fungus produced by wild-type non-mutant and mutant strains, selecting mutants (i.e., isolated cultures of microorganisms) which produce zones of clearing which are distinctive from the zones of clearing of the wild-type non mutant strain and then further selecting these isolated mutants (i.e., isolated cultures of microorganisms) for their biocontrol properties on plant pathogenic fungi using biocontrol tests which are well known in the art (column 3, lines 52-64).  
Lam teaches screening mutants for in vitro fungal inhibition activity, where individual Pseudomonas mutants (microbial samples; i.e., isolated cultures of microorganisms) were spotted on to culture agar plates in ordered arrays (column 6, lines 10-11; Example 5).  Resuspended mycelia fragments of Neurospora crassa were applied to the plates using a chromatography sprayer (column 6, lines 12-13; Example 5).  After incubation overnight at 28 °C, fungal mycelial growth formed an opaque background on Pseudomonas colonies, where zones of clearing were observed (column 6, lines 13-17; Example 5).  Pseudomonas mutants which produced zones of clearing which were either larger or visibly different than those of the wild-type parent were selected (column 6, lines 17-20; Example 5; i.e., microbial samples comprised on a solid medium are in simultaneous direct physical contact with the plant pathogen to cause direct interaction between the microbial sample and plant pathogen).  Parent zones of clearing had a central clear core and outer concentric zone which formed a near linear gradient from clear on the inside to indistinguishable from the mycelial background on the outside (column 6, lines 20-23; Example 5).  
In view of the above, Lam teaches that it was known in the art to provide alternative assay methods for screening microbial samples (i.e., isolated cultures of microorganisms derived from natural environments) for antagonistic activity against plant pathogens (i.e., a fungus), where upon application of microbial samples and plant pathogen to the solid media, there is direct interaction between the microbial samples and the plant pathogen.
Anderson teaches methods and compositions for biological control of plant diseases using suppressive avirulent strains of Streptomyces spp. to control disease (Abstract).  Anderson teaches that mutants of the suppressive Streptomyces strains are provided that have an enhanced ability to inhibit plant pathogenic microorganisms where an enhanced ability to inhibit plant pathogenic microorganisms includes those mutants that inhibit at least one more plant pathogenic microorganism than the parent wild-type strain (column 9, line 63, to column 10, line 5). 
Anderson teaches that mutants of the suppressive strains can be isolated and generated using standard methods, where single spores can be screened for the ability Streptomyces strains (column 10, lines 6-10 and 20-21; i.e., isolated cultures of microorganisms).  Prior to screening, a 2% water agar plate was inoculated with a lawn (i.e., a layer) of a pathogenic strain of S. scabies (strain RB4), V. dahliae or V. albo-atrum (column 28, lines 22-24; i.e., a culture medium is layered with a pathogenic cell layer). 
Anderson teaches that single colonies (i.e., isolated cultures of microorganisms) are screened for antibiotic production using a plate assay where one or more mutant colonies can be spotted on a lawn of a pathogenic microorganism along with the parent wild type strains (column 10, lines 24-27).  Strains that produce about 20 to 1000% more antibiotic than the parental wild type strain as measured by a zone of inhibition are selected (column 10, lines 27-30; i.e., microbial samples are in simultaneous direct physical contact with a plant pathogen comprised on a solid medium (plant pathogen lawn) to cause direct interaction between the microbial sample and plant pathogen).  Anderson teaches that by using this method, more than 90 avirulent and suppressive Streptomyces strains were isolated (column 28, lines 35-36).
As with the Lam method, in view of the above, Anderson teaches that it was known in the art to provide alternative assay methods for screening microbial samples for antagonistic activity against plant pathogens, where Anderson teaches an assay with an alternative layering order that upon application of microbial samples to a plant pathogen that is on a solid media (a lawn, a layer of pathogenic bacteria on a solid medium), there is direct interaction between the microbial samples and the plant pathogen when the microbial sample is applied onto the plant pathogenic layer. 

Beydon teaches that the preparation of Petri dishes and compound distribution can be run either as simultaneous or successive operations (page 15, column 2, paragraph 1).  Beydon teaches a system that uses square Petri dishes (120 X 120 mm), microtiter plates or deepwell plates of 96- or 384-well format (page 15, column 2, paragraph 3). 
In view of the above, since Beydon teaches the use of petri dishes, 96-well or 384-well plates, it would have been within the purview of one of ordinary skill in the art to vary the compartments to at least three compartments since it was known that 384-well, 96-well or 1-well (petri dish) formats were available.
For plate preparation, an empty sterile Petri dish is filled and restacked, where cells are usually incorporated in the agar medium before pouring the plates (page 15, column 
Beydon teaches that the system transfers 80 or 320 compounds simultaneously to the agar plates needed using a 96 or 384 plate replicator (page 16, column 2, paragraph 1), where a user interface allows selection of an assay, plate type, locations (well positions for 96 or 384 well plates are defined), and run type (plate preparation and/or compound distribution; page 16, column 2, paragraphs 1 and 2; i.e., the plates have different compartments where different pathogens can be contained).  
With regard to claim 1, Berquist teaches flow cytometry (FCM) is increasingly being used for the examination of individual cells from environmental samples, where it has been useful in the isolation of both culturable and non-culturable bacteria present in environmental samples (page 389, Abstract).  For cell sorting, applications of FCM within microbiology are expanding and include, among others, the isolation of pathogens from the environment, screening approaches for selection of viable mutants—mutant libraries, or strain selection in industrial microbiology (page 390, column 2, paragraph 3, to page 391, column 1, paragraph 1).  
Berquist also teaches that fluorescence-activated cell-sorting Technology (FACS) and molecular tools also have been used to characterize the efficacy of water treatment plant processes (page 396, column 2, paragraph 3).  The bacterial populations that were resistant to disinfection in drinking water systems were characterized via combining 
A person of ordinary skill in the art would have been motivated to use the assay format to screen plant pathogens of Lam and Anderson for the plating assay format of Kim, since Kim teaches a multitest technique to isolate, prepare and test potential plant pathogen antagonists, while Lam and Anderson teach alternative method and assay layer formats where multiple microbial sample arrays can be screened for antagonistic activity against plant pathogens, where application of microbial samples will have direct interaction with the plant pathogen and such interaction can be observed via different layer formats.
A person of ordinary skill in the art would have been further motivated to add the automated high throughput screening assays with multi-well formatting of Beydon to the assays of Kim, Lam and Anderson, since Kim, Lam and Anderson teach a multitest technique to isolate, prepare and test potential plant pathogen antagonists via direct interaction between microbial sample and plant pathogen in various layer formats, and Beydon details aspects of automating the process which includes pathogen plate preparation (including direct sample and test contact) and potential multi-plate and well layouts.  
A person of ordinary skill in the art would have been additionally motivated to add to the multitest methods of Kim, Lam, Anderson and Beydon, the flow cytometry techniques of Berquist, since Kim, Lam, Anderson and Beydon teach automated multi-plate formatted multitest techniques to isolate, prepare and test potential plant pathogen antagonists via direct interaction between the microbial samples and the plant pathogen, 
A person of ordinary skill in the art would have had a reasonable expectation of success in using the assay format to screen plant pathogens of Lam and Anderson for the plating assay format of Kim, since doing so would provide an advantage to the Kim assay by allowing multisampling assays against plant pathogens where direct interaction between microbial samples and plant pathogen can be observed on a broader testing regimen utilizing alternative assay layering formats.
A person of ordinary skill in the art would further have had a reasonable expectation of success in adding such automated high throughput screening multi-well formatting of Beydon to Kim, Lam and Anderson since the above references are all involved in cell biology, microbiology and microbiological analytics and such additions would improve the Kim, Lam and Anderson processes to be a high throughput and allow for various high throughput sample analyses and eventual selection and further characterization of new plant pathogen antagonists based on alternative assay format arrangements.
A person of ordinary skill in the art would have had an additional reasonable expectation of success in adding to the multitest methods of Kim, Lam, Anderson and Beydon the flow cytometry techniques of Berquist, since the above references are all involved in cell biology, microbiology and microbiological analytics and would provide potential enhanced isolation techniques such as FACs systems that can enrich cells or cell populations for eventual assay screening or further characterization.  

In light of the above, it is further noted that it would have been within the purview of one of ordinary skill in the art to modify what is layered on the surface of the solid medium with regard to the microbial samples and plant pathogen (i.e., the sample is layered on the pathogen or the pathogen is on the microbial sample) as taught in Kim, Lam, Anderson, Beydon and Berquist (above) since this would be merely rearrangement of parts as an obvious matter of design choice that would have been obvious to one of ordinary skill in the art (MPEP § 2144.04(VI)(C)).
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
In view of this, precedential CCPA case law holds that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see also MPEP § 2144.04 (IV)(c)). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Response to Arguments

Applicant’s arguments have been fully considered and found not persuasive.   The response to arguments from the Office Actions dated 10/14/2020, 5/13/2020 and 
In view of the above, Applicant’s argues that the remaining rejections are moot in view of the presented amendments (Reply, page 6).  This is not persuasive in view of the new rejections above, the provided rationales for obviousness, as well as the response to arguments from the Office Action dated 10/14/2020 (expressly incorporated herein).
Additionally, as previously noted in the Interview Summary dated 12/28/2020 and reiterated here, the cited art teaches in the new rejection above that that it was known in the art to provide alternative assay methods for screening microbial samples for antagonistic activity against plant pathogens, where upon application of microbial samples and plant pathogen to the solid media, there is direct interaction between the microbial samples and the plant pathogen.  It is also noted that the cited art teaches the fungal plant pathogens Colletotrichum sp. and Fusarium sp. that are in the Markush group of plant pathogens in amended claim 1.
Additionally, as noted in the new rejection above, the combined cited references (along with the rationale for obviousness) does teach sorting by a flow cytometric technique.
Further, as noted previously, the main issue that still remains outstanding is simultaneous direct physical contact between the fungal plant pathogen and the isolated cultures of microorganisms, where the as noted in the above rejection (and the previous rejections of record), it was known by several methods how to apply a test sample (i.e., microbial sample) to tested material (i.e., plant pathogen on a solid medium) within an assay, that the configuration for the assay has alternative formats and that is known in 
A person of ordinary skill in the art, would have the ability to utilize known assay formats and known application techniques, as indicated in the art and the provided rationales, to have direct interactions between a test sample (i.e., microbial sample) and a tested material (i.e., plant pathogen on a solid medium), or vice versa.
It is noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).

Claims 1, 2, 4, 5, 12, 14, 15, 18 and 20 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Kim et al. (FEMS Microbiology Letters, Vol. 234, pp. 177-183; electronically available 3/30/2004; cited in the IDS dated 6/19/2012), taken in view of Lam et al. (U.S. Patent No. 5,496,547; 1996), Anderson et al. (U.S. Patent No. 6,074,638; 2000), Beydon et al. (Journal of Biomolecular Screening, Vol. 5, No. 1; pp.13-21; 2000), Berquist et al. (Extremophiles, Vol. 13, pp. 389-401; electronically available 3/20/2009; cited in the IDS dated 4/24/2014) and Bettiol, W. (World Journal of Microbiology and Biotechnology, Vol. 12, pp. 505-510; 1996).  This rejection is new in view of Applicant’s claim amendments.
Acremonium alternatum, (b) plant pathogen, Fusarium graminearum and (c) environmental sample, soil samples).  
The teachings of Kim, Lam, Anderson, Beydon and Berquist, above, are herein relied upon.
Although Kim, Lam, Anderson, Beydon and Berquist teach the use of soil samples and that the plant pathogen, Fusarium graminearum was tested against the selected plant pathogen antagonist purified protein, the above references do not teach that the plant pathogen antagonist is Acremonium alternatum.
Bettiol teaches Acremonium alternatum controls coconut tar spot (Catacauma torrendiella and Coccostroma palmicola) (page 506, column 1, paragraph 2).  Acremonium alternatum was isolated from stromas of Coccostroma palmicola and Catucauma torrendiela (page 506, column 1, paragraph 2).  This antagonist was multiplied and sprayed on cultivated areas, where there was no natural occurrence of Acremonium alternatum (page 506, column 1, paragraph 2).  Three weeks after application, 80% of the stromas were colonized by Acremonium alternatum leading to a reduced development of the disease (page 506, column 1, paragraph 2).  In spite of the pathogen being present, no death of leaves and bunches occurred and satisfactory yields were obtained (page 506, column 1, paragraph 2). 
A person of ordinary skill in the art would have been motivated to add Acremonium alternatum from Bettiol to the assay platform of Kim, Lam, Anderson, Beydon and Berquist since Kim and Lam teach a multitest technique to isolate, prepare and test potential plant pathogen antagonists via direct interaction between microbial sample and Acremonium alternatum is a known plant pathogen antagonist.  
A person of ordinary skill in the art would have had a reasonable expectation of success in adding Acremonium alternatum from Bettiol to the assay platform of Kim, Lam, Anderson, Beydon and Berquist since the above references are involved in cell biology, microbiology and microbiological analytics, that techniques in selecting plant pathogen antagonists are known, high throughput assays for microbiological screens are known, and Acremonium alternatum is also a known plant pathogen antagonist.  Such additions would improve the Kim, Lam, Anderson, Beydon and Berquist platform process to be high throughput and allow for various high throughput sample analyses, eventual selection and further characterization of new or existing known plant pathogen antagonists via direct interaction between the microbial samples and the plant pathogen.  It is also known that it would have been within the purview of one of ordinary skill in the art to utilize the above teachings and apply them within a high throughput assay and test known plant pathogen antagonists against pyramided microbiological test samples (e.g., from soil isolates) to see if existing known plant pathogen antagonists show antagonism against other plant pathogens. 
It is additionally noted that in view of the above teachings, automating a manual activity by providing an automatic or mechanical means to replace a manual activity which 
In light of the above, it is further noted that it would have been within the purview of one of ordinary skill in the art to modify what is layered on the surface of the solid medium with regard to the microbial samples and plant pathogen (i.e., the sample is layered on the pathogen or the pathogen is on the microbial sample) as taught in Kim, Lam, Anderson, Beydon and Berquist (above) since this would be merely rearrangement of parts as an obvious matter of design choice that would have been obvious to one of ordinary skill in the art (MPEP § 2144.04(VI)(C)).
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
In view of this, precedential CCPA case law holds that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see also MPEP § 2144.04 (IV)(c)). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Response to Arguments
With regard to Applicant’s arguments concerning this rejection under 35 U.S.C. § 103(a) is moot (Reply, page 6), they are not persuasive in view of the response set forth above for the rejection based on Kim, Lam, Anderson, Beydon and Berquist (expressly incorporated herein), which also applies to this rejection.
Claims 1, 2, 4, 5, 12, 14, 15, 18 and 20 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Kim et al. (FEMS Microbiology Letters, Vol. 234, pp. 177-183; electronically available 3/30/2004; cited in the IDS dated 6/19/2012), taken in view of Lam et al. (U.S. Patent No. 5,496,547; 1996), Anderson et al. (U.S. Patent No. 6,074,638; 2000), Beydon et al. (Journal of Biomolecular Screening, Vol. 5, No. 1; pp.13-21; 2000), Berquist et al. (Extremophiles, Vol. 13, pp. 389-401; electronically available 3/20/2009; cited in the IDS dated 4/24/2014) and Kasselaki et al. (European Journal of Plant Pathology, Vol. 115, pp 263-267; 2006).  This rejection is new in view of Applicant’s claim amendments.
The following rejection is in the alternative with respect to the elected species ((a) fungus, Acremonium alternatum, (b) plant pathogen, Fusarium graminearum and (c) environmental sample, soil samples).  
The teachings of Kim, Lam, Anderson, Beydon and Berquist, above, are herein relied upon.
Although the combined teachings of Kim, Lam, Anderson, Beydon and Berquist teach the use of soil samples and that the plant pathogen, Fusarium graminearum, was tested against the selected plant pathogen antagonist purified protein, the above references do not teach that the plant pathogen antagonist is Acremonium alternatum.
Kasselaki teaches that the spores of the hyperparasite Acremonium alternatum reduced powdery mildew infection by Leveillula taurica on greenhouse tomato (Abstract).  The effect was slightly increased when spores were applied killed, and therefore not due to direct parasitism (Abstract).  The effect was systemic, protecting untreated leaves above the treated ones (Abstract).  Spores killed by heat had more effect than when killed 
A person of ordinary skill in the art would have been motivated to add Acremonium alternatum from Kasselaki to the assay platform of Kim, Lam, Anderson, Beydon and Berquist since Kim and Lam teach a multitest technique to isolate, prepare and test potential plant pathogen antagonists via direct interaction between microbial sample and plant pathogen, Beydon and Berquist detail aspects of automating the process (which includes pathogen plate preparation and potential plate and well layouts) including flow cytometry (FCM) for the examination and isolation of individual cells from environmental samples, while Kasselaki teaches that Acremonium alternatum is a known plant pathogen antagonist.  
A person of ordinary skill in the art would have had a reasonable expectation of success in adding Acremonium alternatum from Kasselaki to the assay platform of Kim, Lam, Anderson, Beydon and Berquist since the above references are involved in cell biology, microbiology and microbiological analytics, that techniques in selecting plant pathogen antagonists are known, high throughput assays for microbiological screens are known, and Acremonium alternatum is also a known plant pathogen antagonist.  Such additions would improve the Kim, Lam, Anderson, Beydon and Berquist platform process to be high throughput and allow for various high throughput sample analyses, eventual selection and further characterization of new or existing known plant pathogen antagonists via direct interaction between the microbial samples and the plant pathogen.  It is also known that it would have been within the purview of one of ordinary skill in the art to utilize the above teachings and apply them within a high throughput assay and test 
It is additionally noted that in view of the above teachings, automating a manual activity by providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (MPEP § 2144.04(III)).
In light of the above, it is further noted that it would have been within the purview of one of ordinary skill in the art to modify what is layered on the surface of the solid medium with regard to the microbial samples and plant pathogen (i.e., the sample is layered on the pathogen or the pathogen is on the microbial sample) as taught in Kim, Lam, Anderson, Beydon and Berquist (above) since this would be merely rearrangement of parts as an obvious matter of design choice that would have been obvious to one of ordinary skill in the art (MPEP § 2144.04(VI)(C)).
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
In view of this, precedential CCPA case law holds that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see also MPEP § 2144.04 (IV)(c)). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Response to Arguments
With regard to Applicant’s arguments concerning this rejection under 35 U.S.C. § 103(a) is moot (Reply, page 6), they are not persuasive in view of the response set forth above for the rejection based on Kim, Lam, Anderson, Beydon and Berquist (expressly incorporated herein), which also applies to this rejection.

Claims 21 and 23 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Kim, Lam, Anderson Beydon and Berquist, as applied to claims 1, 2, 4, 5, 12, 14, 15, 18 and 20, above, taken in view of Emalfarb et al. (U.S. Patent No. 7,122,330; 2006).  This rejection is new in view of Applicant’s claim amendments.
The teachings of Kim, Lam, Anderson, Beydon and Berquist, above, are herein relied upon.
With regard to claims 21 and 23, as noted above, the combined teachings of Kim, Lam, Anderson, Beydon and Berquist teach a multitest platform screening and identification assay of antagonistic bacteria against a pathogenic plant pathogen, where antagonistic activity of bacterial isolates (i.e., isolated cultures of microorganisms) against Colletotrichum lagenarium (a plant pathogen fungus) was measured (Kim, page 178, column 2, paragraph 2, to page 179, column 2, paragraph 3).  
Further, the combined teachings of Kim, Lam, Anderson, Beydon and Berquist teach methods in the identification of mutant strains of Pseudomonas which have improved biocontrol properties and are effective against plant pathogenic fungi and that a library of approximately 10000 different Pseudomonas mutants (microbial samples; i.e., isolated cultures of microorganisms) were generated and tested for their ability to inhibit growth of the fungus Neurospora in vitro via direct interaction between microbial sample 
Beydon teaches that high throughput screening (HTS) has been implemented for microbiological screens via the integration and robotization of such screens (page 13, column 1, paragraph 1).  Beydon teaches a system that uses square Petri dishes (120 X 120 mm), microtiter plates or deepwell plates of 96- or 384-well format and that the system transfers 80 or 320 compounds simultaneously to the agar plates needed using a 96 or 384 plate replicator (page 16, column 2, paragraph 1).  
For claim 21, although the combined teachings of Kim, Lam, Anderson, Beydon and Berquist teach that samples are spotted onto the plate for direct interaction between microbial sample and plant pathogen, the cited references do not teach that such application of the samples to the plant pathogen is by using a pin tool.
Emalfarb teaches methods of high throughput screening where wells of a 96-well microtiter plate are loaded with an appropriate medium by means of an automated plate-handling system (column 43, lines 10-12).  Plates are inoculated with spores from plate-grown colonies using toothpicks for transfer, or, inoculation can also be carried out from microtiter plates with the use of a pin or a 96-pin tool (column 43, lines 17-25).  
Emalfarb teaches that for preparation of replica plates, a 96-pin tool is also used (column 43, lines 34-35).  Material is transferred to the pin tool from the microtiter plate culture starting plate, then the pin tool is then carefully removed from the starting plate 
A person of ordinary skill in the art would have been motivated to add to the automated multi-well formatted high throughput screening assays of Kim, Lam, Anderson, Beydon and Berquist, the use of high throughput pinning tools of Emalfarb, since Emalfarb teaches that the use of such tools were known in the art and utilized in high throughput screening applications and systems.  
A person of ordinary skill in the art would have had a reasonable expectation of success in adding such a pinning tool to the automated high throughput screening multi-well formatting of Kim, Lam, Anderson, Beydon and Berquist since use of such pinning tools provide an alternative precise applicator for applying sample in direct physical contact with a testing plate.
It is additionally noted that in view of the above teachings, automating a manual activity by providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (MPEP § 2144.04(III)).
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
In view of this, precedential CCPA case law holds that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see also MPEP § 2144.04 (IV)(c)). 
prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
With regard to Applicant’s arguments concerning this rejection under 35 U.S.C. § 103(a) is moot (Reply, page 6), they are not persuasive in view of the response set forth above for the rejection based on Kim, Lam, Anderson, Beydon and Berquist (expressly incorporated herein), which also applies to this rejection.

Conclusion
It is again noted that the following prior art made of record that is currently not relied upon is considered pertinent to Applicant’s disclosure (i.e., what is known in the art regarding alternative assay formats for screening microorganisms having antagonistic activity against plant pathogens): 

a. Rupela et al. (Biology and Fertility of Soils, Vol.39, pp. 131-134; 2003).

b. Hamelin et al. (U.S. PGPUB 2006/0286624; 2006).

c. Shu et al. (U.S. Patent No. 5,994,543; 1999).

No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653


/Soren Harward/Primary Examiner, Art Unit 1631